Citation Nr: 0914595	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  05-38 836A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
status post unicompartmental replacement of the right knee, 
from May 1, 2004.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel








INTRODUCTION

The Veteran had active duty service from May 1966 until 
October 1986.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2003 rating action 
of the Department of Veterans Affairs Regional Office (RO) in 
Augusta, Maine.  By a letter dated on the same date as the 
rating action, the RO in Buffalo, New York informed the 
Veteran of the decision.  

In February 2008, the Board remanded the issue on appeal for 
further evidentiary development.  At that time, the Board 
remanded the issue of entitlement to an initial rating in 
excess of 10 percent for a right knee disability, prior to 
March 6, 2003 for issuance of a Statement of the Case (SOC).  
An SOC was issued in September 2008; however, the Veteran did 
not file a substantive appeal in regards to that claim.  As 
such, that issue is not currently before the Board.


FINDING OF FACT

The Veteran's right knee is not productive of severe painful 
motion or weakness, ankylosis, limitation of extension to 30 
degrees, or a nonunion of the tibia and fibula with loose 
motion requiring a brace.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
status post unicompartmental replacement of the right knee of 
the right knee have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 
4.71a, Diagnostic Codes (DC) 5055, 5256, 5261, 5262 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And To Assist

This appeal arises from disagreement with the initial 
evaluation following the grant of service connection for a 
right knee disability, with a rating from May 1, 2004.    
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007). 

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by him, and for 
which he authorized VA to request, have been obtained.  
38 U.S.C.A. § 5103A.  VA has associated with the claims 
folder the service treatment records and reports of his post-
service treatment.  He was also afforded pertinent VA 
examinations.  

Applicable Law 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  
38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, at the time of an initial 
rating, as is the situation in this case, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  A recent 
decision of the United States Court of Appeals for Veterans 
Claims (Court) has held that in determining the present level 
of a disability for any increased evaluation claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  

Under the Diagnostic Codes applicable to evaluating the 
Veteran's right knee in this case, DC 5055 pertaining to a 
knee replacement provides for a minimum 30 percent 
evaluation. Higher evaluations are provided for intermittent 
degrees of residual weakness, pain or limitation of motion 
rated by analogy to DCs 5256, 5261 or 5262. A 60 percent 
evaluation is for assignment when chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.

The Diagnostic Codes pertaining to motion associated with the 
knee include DC 5256 for ankylosis of the knee, DC 5261 for 
limitation of leg extension, and DC 5262 for tibia and fibula 
impairment.  

Under Diagnostic Code 5261, a 30 percent evaluation when 
extension is limited to 20 degrees, a 40 percent evaluation 
when extension is limited to 30 degrees, and a 50 percent 
evaluation when extension is limited to 45 degrees.  

With Diagnostic Code 5262, a 30 percent evaluation is for 
assignment with a malunion of the tibia and fibula, with 
marked knee or ankle disability, and a 40 percent evaluation 
is for assignment for a nonunion of the tibia and fibula with 
loose motion requiring a brace. 

In addition, in evaluating disabilities of the 
musculoskeletal system, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement and 
weakness.  38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  

Analysis

The record indicates that the Veteran underwent a right knee 
replacement on March 6, 2003.  The August 2003 rating 
decision granted service connection to the right knee and 
granted a 100 percent evaluation effective March 6, 2003 
based on surgical or other treatment necessitating 
convalescence.  An evaluation of 100 percent was also granted 
from May 1, 2003 and a 30 percent evaluation from May 1, 
2004.  The Veteran essentially contends that the current 30 
percent evaluation, from May 1, 2004, does not accurately 
reflect the severity of his right knee disability. 

A VA joints examination was provided in May 2003.  The 
Veteran reported undergoing unicompartmental right knee 
replacement and reported doing well, with some mild 
discomfort and stiffness.  He denied any swelling and 
reported occasional difficulties with prolonged standing or 
walking.  He did not use crutches, canes, or knee braces.  

The May 2003 VA examiner found the knee to be stable to 
ligamentous testing and no effusion.  He had a decreased 
range of motion with full extension of 0 degrees and flexion 
of 100 degrees.  X-rays noted postsurgical change and 
degenerative joint disease.  

A February 2004 private medical record, from Dr. J.A.R., 
reported that the Veteran presented with degenerative 
arthritis of the right knee and that he had undergone 
reconstruction of the right knee, with implant.  His range of 
motion was 0 to 105 degrees.  The examiner found him to 
retain a permanent, partial disability of the right knee, 
which he described at 60 percent.  

An April 2004 private medical record, from B.S.A., D.C., 
found the Veteran disability level to show moderate to marked 
disability of 50-60 percent, based on lumbar surgical fusion, 
restrictions in ranges of motion, and sciatic distribution of 
pain.  

Another VA examination was provided in May 2004.  The Veteran 
reported having pain in both knees on walking and that he was 
completely unable to squat.  He was independent in his 
activities of daily living and was able to fulfill the 
responsibilities of his job with minimal use of analgesics.  
The Veteran reported that the pain in his knees, particularly 
the right knee, had gotten progressively worse.

The May 2004 VA examiner found no effusion of the right knee.  
The range of motion was restricted 0 to 90 degrees and 
extension was normal of 0 degrees.  There was pain at 90 
degrees of flexion and tenderness on the medial aspect of the 
right patella on deep palpation.  The stability of the right 
knee was normal, with no evidence of damage to the medial, 
lateral, anterior, or posterior cruciate ligaments.  There 
was loss of 10 degrees of range of motion after repeated 
flexion and extension.  The examiner diagnosed him with 
degenerative joint disease of the knees, status post 
implantation of prosthesis.  The examiner further found him 
to be independent with activities of daily living, though 
moderately impaired in his ability to fulfill the 
responsibilities of the job in being completely unable to 
lean and in having a restricted range of motion, particularly 
in the right knee.  There was also some pain on prolonged 
standing or on walking.

VA outpatient treatment records generally indicated that his 
extremities had no edema, as indicated in a July 2007 record.  

Most recently, in July 2008, the Veteran underwent another VA 
examination.  The Veteran reported having flare-ups 
approximately once every 1 to 2 weeks lasting from several 
hours to a full day, for which he took pain medication.  He 
denied swelling or locking up of the knee, though he did 
report that it would occasionally give out on him.  He wore a 
neoprene sleeve on the knee when it flared up and was no 
longer able to run at all.  He reported he could no long bowl 
or play baseball, but that he was able to continue working, 
based on the limited physical requirements.  He had not lost 
any work secondary to his knee.  He did not walk with an 
assistive device and was able to complete activities of daily 
living without assistance.

The July 2008 VA examiner noted a slightly limping gait. The 
examiner noted minimal swelling, as well as tenderness on 
palpitation of the knee, especially along the medial joint 
line.  Range of motion was to 120 degrees flexion, with pain 
at 110 to 10 degrees.  Extension was to 0 degrees, with pain 
from 10 to 0 degrees.  Deluca requirements showed no change 
in pain pattern or range of motion testing.  Anterior and 
posterior cruciate ligaments and medial and lateral ligaments 
were stable.  McMurray was positive medially.  His x-ray 
showed unremarkable prosthesis medial joint compartment and 
mild degenerative changes patellofemoral and lateral joint 
compartments.  The examiner determined that the right knee 
showed severe degenerative arthritis requiring implant, with 
continued pain and swelling, degenerative arthritis, and 
occasionally giving out.

As indicated previously, higher evaluations for the Veteran's 
right knee disability following his knee replacement are 
assigned based chronic residuals rated by analogy to 
Diagnostic Code 5256 for ankylosis of the knee, 5261 for 
limitation of extension, and 5262 for impairment of the tibia 
and fibula.  

While various outpatient private and VA medical records show 
the Veteran has complaints of right knee pain, none of those 
records, including radiological studies of this joint have 
demonstrated that there is a nonunion with loose motion in 
the right knee. For example, the x-ray taken at the time of 
the July 2008 VA examination noted unremarkable prosthesis 
medial joint compartment and mild degenerative changes 
patellofemoral and lateral joint compartments.  Thus, an 
evaluation in excess of 30 percent is not warranted under 
Diagnostic Code 5262 since there is no demonstration that the 
Veteran's knee is productive of a nonunion with loose motion.

The medical records dated following the Veteran's knee 
replacement also do not demonstrate that the Veteran's knee 
is ankylosed or that extension is limited to 30 degrees.  At 
the time of a VA examination performed in May 2003, his range 
of motion included full extension of 0 degrees and flexion of 
100 degrees.  The May 2004 VA examiner found a range of 
motion from 0 to 90 degrees.  The July 2008 VA examiner found 
a range of motion to 120 degrees, with pain at 110 to 10 
degrees and extension to 0 degrees, with pain from 10 to 0 
degrees.  Therefore, since the Veteran has motion remaining 
in his right knee, the knee is not ankylosed so as to warrant 
a higher evaluation under Diagnostic Code 5256 based on 
ankylosis.  Also, the evidence does not show that the 
Veteran's extension is limited to 30 degrees or greater so as 
to warrant a higher evaluation under Diagnostic Code 5261.

Moreover, the Veteran is not shown to have chronic residuals 
consisting of severe painful motion or weakness so as to 
warrant a 60 percent evaluation under Diagnostic Code 5055. 
Actually, the Veteran is not shown to have any significant 
weakness associated with his right knee replacement and the 
pain while present, does not limit his motion such that he 
would be entitled to an evaluation in excess of the currently 
assigned 30 percent evaluation.  

Also, the July 2008 VA examination demonstrated no change in 
pain pattern or range of motion testing upon repetitive use.  
Thus, the Board finds that the current 30 percent rating 
adequately portrays the extent of functional loss due to 
flare-ups of pain, fatigability, incoordination, pain on 
movement and weakness.  38 C.F.R. §§ 4.44, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995).  

While the Board acknowledges that the Veteran's right knee is 
symptomatic, the multiple examinations that the Veteran has 
undergone during the current appeal do not provide objective 
findings supportive of an evaluation in excess of the 
currently assigned 30 percent evaluation.  Therefore, an 
increased evaluation is not shown to be warranted, and the 
Veteran's appeal is denied.

Finally, the disability does not warrant referral for extra-
schedular consideration.  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation is made.  38 
C.F.R. § 3.321(b)(1).  There is a three-step analysis for 
determining whether an extra-schedular evaluation is 
appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
there must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability 
and the established criteria found in the rating schedule to 
determine whether the Veteran's disability picture is 
adequately contemplated by the rating schedule.  Id.  If not, 
the second step is to determine whether the claimant's 
exceptional disability picture exhibits other related factors 
identified in the regulations as "governing norms."  Id.; 
see also 38 C.F.R. § 3.321(b)(1) (governing norms include 
marked interference with employment and frequent periods of 
hospitalization).  If the factors of step two are found to 
exist, the third step is to refer the case to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for a determination whether, to accord 
justice, the claimant's disability picture requires the 
assignment of an extra-schedular rating.  Id. The Board finds 
that no exceptional or unusual factors are in evidence, such 
as marked interference with employment or frequent periods of 
hospitalization, which would warrant an extraschedular 
evaluation.


ORDER

An evaluation in excess of 30 percent for status post 
unicompartmental replacement of the right knee from May 1, 
2004 is denied.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


